NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 24 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 21-30192

                Plaintiff-Appellee,             D.C. No. 1:13-cr-00123-DCN-1

 v.

HERNAN GOMEZ-GUTIERREZ,                         MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                             for the District of Idaho
                     David C. Nye, District Judge, Presiding

                            Submitted March 16, 2022**

Before:      SILVERMAN, MILLER, and BUMATAY, Circuit Judges.

      Hernan Gomez-Gutierrez appeals pro se from the district court’s orders

denying his motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i)

and motion for reconsideration. We have jurisdiction under 28 U.S.C. § 1291, and

we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      In the district court, the government argued that Gomez-Gutierrez’s motion

should be denied because he had not exhausted his administrative remedies as

§ 3582(c)(1)(A) requires. The district court assumed, without deciding, that

Gomez-Gutierrez had exhausted and denied his motion on the merits. After the

district court’s decision, we held that the exhaustion requirement “is mandatory

and must be enforced when properly raised by the government.” United States v.

Keller, 2 F.4th 1278, 1282 (9th Cir. 2021). In light of this authority, and Gomez-

Gutierrez’s concession on appeal that he did not exhaust his administrative

remedies, we affirm the district court’s denial of Gomez-Gutierrez’s motion. We

do not reach Gomez-Gutierrez’s remaining arguments. See id. at 1283 n.2.

      This disposition is without prejudice to Gomez-Gutierrez filing a new

motion for compassionate release in the district court after he exhausts his

administrative remedies.

      AFFIRMED.




                                          2                                    21-30192